DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 3 March 2021.
Claims 1-20 are pending. Claims 1, 9, and 17 are independent claims.

Drawings
The drawings filed 3 March 2021 are accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigeant et al. (US 2017/0300867, published 19 October 2017).

executing an application that matches users to tasks using a match score (paragraph 0067), the match score based on a set of requirements associated with each task (paragraphs 0033-0045) and respective user profiles (paragraphs 0038 and 0041), wherein a match between a first user and a first task of the tasks meets a first threshold match score (paragraph 0082)
identifying a near-miss task associate with the first user, wherein the near-miss task is a task that meets a second threshold match score but not the first threshold match score with respect to the first user, wherein the second threshold match score is lower than the first threshold match score, wherein the near-miss task includes a criterion from a user profile of the first user that was modified causes the near-miss task to become a match for the first user (paragraphs 0070 and 0082)
display the near-miss task and the criterion to the first user via an instance of the application executing on a user device (paragraphs 0070 and 0082)
As per dependent claim 2, Vigeant discloses the method further comprising:
identifying a type of the criterion based on a field from which the criterion is found in the user profile of the first user (paragraphs 0041 and 0070)
generating a development plan based on the type of the criterion, wherein the development plan describes a list of actions the first user may take to cause the near-miss task to become the match for the user (paragraphs 0070 and 0082)

As per dependent claim 4, Vigeant discloses the method further comprising:
tracking tasks completed by the first user, wherein each task is associated with a set of tracked skills, and wherein completion of each task increases a counter for each tracked skill associated with the respective completed task (paragraphs 0070 and 0082)
reevaluating matches based on increases in the counter for each tracked skill (paragraph 0082: Here, a user may modify their qualifications)
As per dependent claim 5, Vigeant discloses transmitting a message to the first user to modify preferences in the user profile of the first user (paragraph 0082).
As per dependent claim 6, Vigeant discloses wherein the type is skill based, the development plan includes a list of tasks that once performed qualifies the near-miss task to be a match for the first user (paragraphs 0070 and 0082).
As per dependent claim 7, Vigeant discloses wherein the type is certification based, the development plan includes instructions describe how to obtain a necessary certification that qualifies the near-miss task to be a match for the first user (paragraphs 0070 and 0082).
As per dependent claim 8, Vigeant discloses wherein the type is behavioral, the development plan includes instructions describing a set of user ratings the first user requires while performing other tasks that qualifies the near-miss task to be a match for the first user (paragraph 0060).

As per independent claim 17, Vigeant discloses a method comprising:
executing an application that matches users to tasks using based on a set of requirements (paragraphs 0033-0034) associated with each task and respective user profiles (paragraphs 0038 and 0041), the tasks are categorized based on work experience associated therewith, the respective user profiles including a first tracked experience type (paragraph 0038)
identifying a near-miss task associated with the first user, wherein the near-miss task is a task that does not match with respect to the first user as a result of the first user having less experience in the first tracked experience type than described in the set of requirements of that task (paragraphs 0070 and 0082)
identifying a set of tasks that are categorized into work experience of the first tracked experience type, and when the set of tasks are completed by the first user, raise the first tracked experience type described in the set of requirements of the near-miss task (paragraphs 0070 and 0082)
displaying the near-miss task and the set of tasks to the first user via an instance of the application executing on a user device (paragraphs 0070 and 0082)
As per dependent claim 18, Vigeant discloses wherein a user profile of the first user indicates an amount of the first tracked experience type, and the amount is above a minimum threshold defined in the set of requirements of the near-miss task (paragraphs 0070 and 0082).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vigeant.

However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that providing a user with multiple notifications as new tasks become available, such as via a workflow. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Vigeant, with a reasonable expectation of success, as it would have enabled a user to receive a user to receive an updated list of available tasks. This would have enabled the user to easily identify available opportunities to upgrade their skills in order to improve their qualifications for employment.
As per dependent claim 20, Vigeant discloses the limitations similar to those in claim 17, and the same rejection is incorporated herein. Vigeant discloses wherein the set of tasks includes at least one scheduled task (paragraph 0082). Vigeant fails to specifically disclose wherein the set of tasks includes at least one unscheduled task.
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that providing a user with at least one unscheduled task. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Vigeant, with a reasonable expectation of success, as it would have enabled a user to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144